          Case 7:20-cv-07511-PMH
  Case 7-20-cv-07511-PMH          Document
                            Document       17 inFiled
                                     15 Filed    NYSD 11/25/20 Page 1 ofPage
                                                        on 11/24/2020    1   1 of 1
             THE MARGOLIN & WEINREB LAW GROUP, LLP
                                             Attorneys at Law
                                         165 Eileen Way, Suite 101
                                         Syosset, New York 11791

ALAN WEINREB, ESQ.                 Application granted. The initial conference scheduled for
C. LANCE MARGOLIN, ESQ.            11/30/2020 is adjourned to 1/13/2021 at 11:00 a.m. Plaintiff(516)
                                                                                                is 921-3838
CYNTHIA A. NIERER, ESQ.            directed to serve a copy of this Order upon defendants.
                                                                                        FAX (516) 921-3824
                                                                                               (516) 945-6055
                                   SO ORDERED.                                               www.nyfclaw.com


                                   _______________________
                                                      November 24,    2020
Via ECF                            Philip M. Halpern
                                   United States District Judge
Hon. Judge Philip M. Halpern
United States District Court       Dated: New York, New York
Southern District of New York             November 25, 2020
500 Pearl Street
New York, NY 10007

       Re:     Windward Bora LLC v. Frusciante, et. al., 7:20-cv-7511-PMH

Dear Judge Halpern,

        We represent Plaintiff Windward Bora LLC (“Plaintiff”), in the above-referenced matter.
Pursuant to Your Honor’s November 2, 2020 Order [Docket No. 12], an Initial Conference is scheduled
for Monday, November 30, 2020 at 12:15 PM via telephone. Defendant Robert Scores filed a pro se
request for an extension of time to answer the Complaint [Docket No. 13], which Your Honor granted
[Docket No. 14] said extension until November 26, 2020. As of today, no answer has been filed. With
regard to the other Defendant John Frusciante, we have not yet received the affidavit of service from our
process server. We have requested a status update from our process server regarding whether or not
Defendant Frusciante has been served and are awaiting a response.

       In light of the above, we respectfully request that the Initial Conference be adjourned until early
January 2021, at the convenience of the Court.

        We thank the Court for its review of our request.

                                             Respectfully,

                                             /s/ Alan H. Weinreb
                                             Alan H. Weinreb, Esq.


cc: Robert M. Scores, pro se Defendant
